DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-5, filed 1/20/20, with respect to Nakajima and Saito have been fully considered and are persuasive.  
Therefore, the 103 rejection of claims 1-3 and 5-7 as obvious over Nakajima has been withdrawn. 
claims 1-3 and 5-7 as obvious over Saito has been withdrawn. 
The 103 rejection of claim 4 as obvious over Nakajima in view of Yoshida has been withdrawn.
The 103 rejection of claim 4 as obvious over Saito in view of Yoshida has been withdrawn.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Nakajima and Saito, teach similar steels comprising carbides but do not teach or suggest the instant claimed spacing between Fe-based carbides as set forth in the instant claims.  To achieve a carbide spacing of 600 nm or less as recited in claim 1, sufficient strain must accumulate in austenite by setting the cumulative rolling reduction in the last three finish rolling passes to 40% or more before the austenite is transformed to bainite. The Nakajima and Saito processes for making said steels are similar but do not teach a cumulative rolling reduction in the last three finish rolling passes of 40% or more before the austenite is transformed to bainite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734